493 F.2d 1355
James Murray CARRINGTON, Appellant,v.A. E. SLAYTON, Jr., Superintendent, Virginia StatePenitentiary, Appellee.
No. 73-1856.
United States Court of Appeals, Fourth Circuit.
Argued April 1, 1974.Decided April 29, 1974.

Charles Stephen Ralston, New York City (Charles M. L. Mangum, Lynchburg, Va., Court-appointed, and Jack Greenberg, New York City, on brief), for appellant.
Robert E. Shepherd, Jr., Asst. Atty. Gen.  (Andrew P. Miller, Atty. Gen. of Va., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and WINTER and ADAMS,1 circuit judges.
PER CURIAM:


1
Complaining that the juries indicting and convicting him were unconstitutionally chosen through a systematic exclusion and underrpresentation of blacks, James Murray Carrington, himself a black, in his petition in habeas corpus seeks discharge from the custody of the Virginia penitentiary.  He is confined pursuant to sentences in the Circuit Court of Appomatax County in 1970 for rape and in 1971 for abduction.  The District Court refused the writs and Carrington appeals.  For reasons included in the opinion of the District Judge, we decline to disturb the judgment.  Carrington v. Slayton, Jr., Superintendent, 359 F.Supp. 189 (W.D.Va.1973).


2
Affirmed.



1
 United States Circuit Judge for the Third Circuit, sitting by designation